UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------X
John B. Napoleone,

                          Petitioner,
                                                  18 Civ. 3124 (DAB)
                                                  MEMORANDUM & ORDER
            v.

S2K Financial, LLC,

                        Respondent.
--------------------------------------------X
DEBORAH A. BATTS, United States District Judge.

       Before the Court is Petitioner Napoleone’s     (“Napoleone”)

Motion to Vacate an Arbitration Award dated March 7, 2018 and

Respondent S2K Financial, LLC’s (“S2K”) Cross-Motion to Confirm

the same Arbitration Award. For the following reasons, Napoleone’s

Motion to Vacate the Arbitration Award is DENIED and S2K’s Motion

to Confirm the Arbitration Award is GRANTED.

  I.     Background

       This case arises from Napoleone’s failure to repay a sign-on

bonus in the amount of $100,000.00 to his former employer, S2K,

under the terms of his employment agreement with S2K (“Employment

Agreement”). (See Pet.’s Mem. Ex. B ¶ 4 (“Empl. Agreement”), ECF

No. 8-2.)


       On June 7, 2017, S2K commenced arbitration to recover the

$100,000.00 sign-on bonus by filing a Statement of Claim with FINRA
against Napoleone. (Pet. to Vacate ¶ 9, ECF No. 1.) On June 9,

2017, FINRA issued a letter informing the parties that the case

would be decided by a single arbitrator, unless all parties agree

in writing to three arbitrators, pursuant to FINRA’s Code for

Arbitration Procedure for Industry Disputes.1 (Moreno Decl. Ex. 2

at 3-4, ECF No. 17-2.) On September 14, 2017, S2K filed a motion

requesting that the dispute be heard by an expanded panel of three

arbitrators pursuant to the terms of the Employment Agreement.2

(Moreno Decl. Ex. 6, ECF No. 17-6; see Empl. Agreement ¶ 17.)


        On September 18, 2017, Napoleone opposed S2K’s motion to

expand the arbitration panel to three arbitrators, arguing that

S2K had participated in the selection of the single arbitrator

with no objection and had therefore waived its right to amend the

number     of   arbitrators.    (Moreno     Decl.   Ex.   7,   ECF   No.   17-7.)

Moreover, he argued that FINRA's appointment of a single arbitrator

was entitled to deference under FINRA                 Rule 13412. (Id.) On


1 FINRA Rule 13806(b)(1) provides that a single arbitrator will be assigned to
promissory   note   proceedings   involving  a   counterclaim   not   exceeding
$100,000.00. FINRA Arb. R. 13806(b)(1). FINRA Rule 13412, provides that: "[t]he
Director may exercise discretionary authority and make any decision that is
consistent with the purposes of the Code to facilitate the appointment of
arbitrators and the resolution of arbitrations." FINRA Arb. R. 13412.

2   The Employment Agreement states that:

        If any dispute should arise concerning this Agreement or otherwise
        relating in any way to the terms and conditions of your employment,
        including any statutory claim of discrimination, the parties agree to
        submit the dispute to arbitration before a panel of three (3) neutral
        arbitrators at FINRA or its successor in New York, New York.

(Empl. Agreement ¶ 17.)

                                        2
September      25,     2017,     at    a    telephonic     initial        pre-hearing

conference, Napoleone again opposed S2K’s motion to amend the

number of arbitrators and insisted on proceeding with a single

arbitrator. (Moreno Decl. ¶ 3. ECF No. 17.)


     On   January       22,    2018,   Napoleone      discussed      increasing    the

amount    of   his     counterclaim        from   $27,071.92    to    approximately

$180,000.00. (See Moreno Decl. Ex. 9 at 1, ECF No. 17-9). The

arbitrator notified the Parties that counterclaims in excess of

$100,000.00 (exclusive of interest and expenses) must be heard by

a panel of three arbitrators pursuant to FINRA Rule 13806(b)(2).

(Id.) The arbitrator then gave Napoleone the option either to amend

his counterclaim to $180,000.00 and reconvene the hearing once two

additional     arbitrators       had   been       appointed;   or    to    amend   his

counterclaim      to     $100,000.00        and    continue    with       the   single

arbitrator. (Id. at 3.) Napoleone opted to amend his counterclaim

for damages to $100,000.00 in order to continue with the single

arbitrator. (Id. at 6-7.) S2K once again stated its position that

this dispute was “most appropriate for a three member arbitration

panel” under the terms of the employment agreement. (Id. at 1, 6.)


     On March 7, 2018, the sole arbitrator issued an award finding

Napoleone      liable    for     breach      of    contract    and    granted      S2K

$100,000.00 in compensatory damages, plus interest and denied

Napoleone's counterclaim in its entirety. (Moreno Decl. Ex. 10,


                                            3
ECF No. 17-10.) The arbitrator acknowledged that he considered

the   pleadings,      the   testimony,     evidence    presented     at     the

hearing, and other materials in deciding the award. (Id.)

      On April 9, 2018, Napoleone filed the instant Petition to

Vacate the Arbitration Award arguing that the arbitrator exceeded

his power and acted in manifest disregard for the law by rendering

an award without amending the panel to three arbitrators. (Pet.

To Vacate, ECF No. 1.) On May 25, 2018, S2K filed its Cross-Motion

to Confirm the Arbitration Award and opposing Napoleone’s Petition

to Vacate the Arbitration Award. (Pet. To Confirm, ECF No. 15.)


  II.   Legal Standard

      "Arbitration awards are subject to very limited review in

order to avoid undermining the twin goals of arbitration, namely,

settling disputes efficiently and avoiding long and expensive

litigation." Rich v. Spartis, 516 F.3d 75, 81 (2d Cir. 2008);

Willemijn Houdstermaatschaappij, BV v. Std. Microsystems Corp.,

103 F.3d 9, 12 (2d Cir. 1997). An arbitration award is entitled to

deference and should be "enforced, despite a court's disagreement

with it on the merits, if there is a barely colorable justification

for   the   outcome   reached'."   Rich,    516   F.3d   at   81    (citations

omitted).


      The   Federal    Arbitration   Act     ("FAA")     provides    that    an

arbitration award may be vacated if: (1) the award was procured by


                                     4
corruption, fraud or undue means; (2) the arbitrators exhibited

"evident partiality" or "corruption"; (3) the arbitrators were

guilty of misconduct; or (4) the arbitrators exceeded their power.

9 U.S.C. § 10(a). In addition to the statutory bases, courts in

the Second Circuit have vacated arbitration awards that are in

"manifest disregard of the law." See T. Co Metals, LLC v. Dempsey

Pipe & Supply, Inc., 592 F.3d 329, 339 (2d Cir. 2010). While the

future of the "manifest disregard" standard is unsettled, see Stolt

Nielon v. Animalfeeds Int'l Corp., 130 S.Ct. 1758, 1768 n.3, 176

L. Ed. 2d 605 (2010) (stating that the Supreme Court would "not

decide whether 'manifest disregard' survives"), in the Second

Circuit, "manifest disregard" has been reconceptualized as "a

judicial gloss" on the FAA's specific grounds for vacatur, and so

interpreted, "remains a valid ground for vacating arbitration

awards." T. Co Metals, 592 F.3d at 340 (citation omitted).


  III. Analysis


     Napoleone argues that the arbitrator exceeded his powers and

acted in manifest disregard of the law because the arbitration

should have been heard by a three-member panel of arbitrators as

agreed to by the Parties in the Employment Agreement. S2K argues,

and we agree, that Napoleone is judicially estopped from asserting

this basis for vacatur having opposed the same position in the




                                 5
underlying arbitration. Accordingly, his petition to vacate the

arbitration award is denied.


     “[J]udicial estoppel protects the sanctity of the oath and

the integrity of the judicial process[]” by “prevent[ing] a party

from asserting a factual position in a legal proceeding that is

contrary to a position previously taken by [that party] in a prior

legal proceeding.” Bates v. Long Island R.R. Co., 997 F.2d 1028,

1037 (2d Cir. 1993); see Robinson v. Concentra Health Servs., 781

F.3d 42, 45 (2d Cir. 2015). “A party invoking judicial estoppel

must show that (1) the party against whom the estoppel is asserted

took an inconsistent position in a prior proceeding and (2) that

position was adopted by the first tribunal in some manner, such as

by rendering a favorable judgment.” Robinson, 781 F.3d at 45

(quoting Mitchell v. Washingtonville Cent. Sch. Dist., 190 F.3d 1,

6 (2d Cir. 1999) (internal citations omitted)).


     Napoleone opposed proceeding with a three-member arbitration

panel      three   separate   times   in   the   underlying   arbitration.

Napoleone argued once by motion and again in a telephonic pre-

hearing conference that S2K had waived its right to amend the

number of arbitrators because it participated in the selection

process for a single arbitrator. Moreover, Napoleone was informed

by   the     arbitrator   that   if   he   amends   his   counterclaim   to

$180,000.00, the arbitration must proceed before a panel of three


                                      6
arbitrators pursuant to FINRA rules. Napoleone then decided that

he would amend his counterclaim only to $100,000.00 to avoid

expanding the panel to three arbitrators. Clearly, Napoleone took

an inconsistent position in the underlying arbitration to the one

he asserts in this instant motion.


     This     prior   inconsistent    position    was   adopted    by   the

arbitrator twice. First, S2K’s motion to amend the arbitration

panel was not granted and the arbitration proceeded with a single

arbitrator. Separately, the arbitrator gave Napoleone the choice

to reconvene the hearing with three arbitrators should Napoleone

amend   his    counterclaim     damages    to    $180,000.00.     Napoleone

affirmatively rejected this offer and instead chose to proceed

with a single arbitrator. Napoleone’s repeated opposition to a

three-member panel was thus adopted by the arbitrator more than

once.


     Napoleone cannot have his cake and eat it too by taking a

contrary position in the underlying arbitration and asserting the

opposite as a basis for vacatur. Therefore, he is judicially

estopped from asserting this sole basis for vacatur, and his

petition to vacate the arbitration award is DENIED.3 The Court has



3 Having decided that Napoleone is judicially estopped from arguing that the
arbitration was procedurally defective because it was heard by a single
arbitrator rather than a three-member arbitration panel, we do not decide
whether the arbitrator exceeded his powers or acted in manifest disregard of
the law by proceeding as the sole arbitrator despite the Parties’ prior

                                     7
also considered the arbitrator’s award, (Moreno Decl. Ex. 10), and

concluded that there is more than a “barely colorable justification

for the outcome reached.” Moreover, because Napoleone has not

advanced any other argument for vacating the arbitration award,

there is no other basis to deny confirmation of the arbitration

award, S2K’s Cross-Motion to Confirm the Arbitration Award is

GRANTED.


I.   Conclusion

     For the foregoing reasons, Napoleone’s Petition to Vacate the

Arbitration Award is DENIED and S2K’s Petition to Confirm the

Arbitration Award is GRANTED.

     The Clerk of Court is directed to enter judgment in favor of

S2K and against Napoleone in the amount $100,000.00, with interest

to accrue at the annual rate of 9% from April 1, 2017 to the date

of the Judgment, and post-Judgment interest at the statutory rate

pursuant to 28 U.S.C. § 1961.


SO ORDERED.


DATED:     New York, NY
           December 6, 2019




contractual agreement   that   any   dispute   would   be   heard   by   a   three-member
arbitration panel.

                                         8
